Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12-19 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, Ruvinsky et al (US 2013/0063321 A1), hereinafter Ruvinsky, teaches a slot antenna comprising a circumferential housing wall, a rear wall, a feed element, and a feed point, wherein the feed element is electrically connected at two opposite connecting points to the housing wall, the feed element is narrower at the connecting points than in the middle area between the connection points, at an edge of the middle section between the connecting points, the feed point as well as a corresponding opening in the housing wall are located, at the feed point, a conductor is connectable to supply the slot antenna, and the feed element has at least two slots.
Ruvinsky, however, fails to further teach at least on one outer side, preferably on both outer sides, a covering longitudinal plate is provided, which defines together with parts of the surrounding housing wall a clear space for wiring, and the width of the short side of the covering longitudinal plate is greater than the width of the long side of the covering longitudinal plate, a first section of the covering longitudinal plate forms a housing angle with the surrounding housing wall, which ranges from 10° to 80°, or from 20° to 45°, and/or the covering longitudinal plate comprises a second angled or curved area, and/or a slot antenna contains at least two mirror-symmetrical parasites, wherein each parasite comprises a parasitic element, and each parasitic element extends in a first region substantially parallel to the first section of the surrounding housing wall and/or each parasitic element comprises a second section at an angle in reference to the first section.
Claims 13-19 and 22 are allowed for at least the reason for depending, either directly or indirectly, on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845